DETAILED ACTION

This application is a divisional of US Application No 14/831,396 filed on 08/20/2015, which claims the benefit of US Application No. 62/040,045 filed on 08/21/2014 and US Application No. 62/147,393 filed on 04/14/2015.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/11/2020 has been considered by the examiner.

Claim Objections

Claim 123 is objected to because of the following informalities: Applicant has been advised to replace “a feedstock pathway” in line 2 to – the feedstock pathway – since this limitation is already recited in the referred claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 126 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 126 contains the trademark/trade name “Bowden system”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of filament feeding mechanism that sits relatively far away from the hot end part of the extruder and pushes filament though a long and flexible PTFE (Teflon) tube to the hot end and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 11, 16, 26, 34, 122, 123, 125 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 2014/0034214) in view of Koop et al. (US 2014/0159273) (All of record).

With respect to claims 1, 7, 122, 123 and 127, Boyer teaches a method of automatically forming and feeding a multicomponent feedstock being delivered through a print head of a 3D printer (“a method for using multiple build materials… employed for three-dimensional fabrication using any of the extruders described above.”, Pa [0035]), the method comprising, under processor control concurrent with and in cooperation with control of a printer tool path (“an extruder 200 of a three-dimensional printer may include … along with a filament changer 208 and a processor such as any of the controllers described above”, Pa [0025]; “new filament can be fed into a drive motor of the extruder 200 in a controlled manner as a loose end of the old filament is driven into the extruder 200”, Pa [0026]; “the filament changer 208 may be configured to receive and select among any number of additional build materials (in filaments or other form) for feeding to the extruder 200, and to controllably select one of the build materials for extrusion under control of a processor or other control signal source”, Pa [0027]; “A processor (not shown) may be configured to control the rate of delivery of build material from the extruder 200 and to control a selection of the first filament or the second filament by the filament changer 208. The processor may include any of the controllers described above. The processor may also control an x-y-z positioning assembly as described above along with the extruder 200 and the filament changer 208 to fabricate an object from a three-dimensional model.”, Pa [0028]):
at a multicomponent feedstock source is coupled to the print head (Fig. 2):
automatically positioning a portion of a first feedstock (“214”) along the feed path, wherein positioning the portion of the first feedstock includes feeding a distal end of the first feedstock along the feed path toward the print head, and cutting the first feedstock at a pre-determined length to provide a length of the first feedstock having a proximal end and the distal end; automatically positioning a portion of a second feedstock (“216”) along the feed path and in line with the portion of the first feedstock, the portions of feedstock being aligned in series to form the multicomponent feedstock (“changing the build material from the first color to the second color at a corresponding point along the tool path to provide the transition during an extrusion from the nozzle… splicing a first length of a filament formed of a first build material having the first color to a second length of a filament formed of a second build material having the second color.”, Pa [0042]; “The filament changer 208 may, for example slide horizontally over a blade or other cutting edge to cut one of the build materials 214, 216 that is being moved away from the feed 204 of the extruder 200 while moving the other one of the build materials 214, 216 into the feed 204 of the extruder 200.”, Pa [0026]); and
feeding the multicomponent feedstock along the feed path to the print head (“the two pieces may be coupled together to form a single filament. By synchronizing the feed of this single filament with tool instructions for a multi-color (or other multi-material build), an object may be fabricated having a predetermined distribution of colors (or other materials)”, Pa [0042]).

Boyer does not show that a multicomponent feedstock source is spaced from the print head by a feedstock feed path in Fig. 2. However, Boyer teaches that the method (“500”) for using multiple build materials is employed for three-dimensional fabrication using any of the extruders described above (Pa [0035]), and the method comprises changing the build material along the tool path to provide the transition during an extrusion from the nozzle (Pa [0042]). Further, in another embodiment of Fig. 3, Boyer teaches an extruder 306 to which a filament 300 of several different materials coupled together by pre-fabricating to form a multi-material length of supply (Pa [0030]). 
Even if the multicomponent feedstock source in Fig. 3 is formed by pre-fabricating, Fig. 2 teaches multicomponent feedstock source forming using the filament changer coupled to the print head during fabrication, Fig. 3 shows the multicomponent feedstock source is coupled to but spaced from the print head, and Boyer teaches that the method (“500”) comprising changing the build material along the tool path to provide the transition during an extrusion from the nozzle is employed for three-dimensional fabrication using any of the extruders described above (Pa [0035] and [0042]), one would have found it obvious to combine two embodiments such that the multicomponent feedstock source formed by the filament changer during an extrusion from the nozzle would be coupled to but spaced from the print head by the feed path.

Boyer teaches that the filament changer 208 is configured to receive and select among any number of additional build materials for feeding to the extruder 200, and to controllably select one of the build materials for extrusion under control of a processor or other control signal source (Pa [0027]), a processor is configured to control the rate of delivery of build material from the extruder 200 and to control a selection of the first filament or the second filament by the filament changer 208, and the processor controls an x-y-z positioning assembly along with the extruder 200 and the filament changer 208 to fabricate an object from a three-dimensional model (Pa [0028]). That is, Boyer teaches that the processor controls the rate of delivery of build material from the extruder 200 and controls the operation of the filament changer 208 to form the multicomponent feedstock such that the production rate of the multicomponent feedstock would be inherently controlled. Alternatively, one would have found it obvious to control the production rate of the multicomponent feedstock in order to control the rate of delivery of the multicomponent feedstock from the extruder. However, Boyer is silent to tracking an amount of the multicomponent feedstock as it is fed into the print head with a feedstock monitoring device mounted adjacent to a feedstock pathway into the print head; wherein the cooperation comprises adjusting a production rate of the multicomponent feedstock in response to the amount of the multicomponent feedstock fed into the print head.
In the same field of endeavor, a filament drive mechanism for use with an additive manufacturing system, Koop teaches that the system 10 includes container portion 14, guide tube 16, and print head 18, container portion 14 may retain a spool or coil of a consumable filament, and guide tube 16 interconnects container portion 14 and print head 18 (Pa [0034]), and controller 46, which is one or more control circuits configured to monitor and operate the components of system 10, and controller 46 may communicate over communication line 48 with print heads 18, head carriage 36, motors 40 and 42 (Pa [0045]). Koop further teaches that the apparatus comprises a monitoring device (“sensor assemblies 44”) mounted adjacent to a feedstock pathway into the print head (“located adjacent to bays 28”), the monitoring device configured to track the amount of the feedstock fed into the print head (“Sensor assemblies 44 are configured to receive and retain guide tubes 16, while also providing sufficient ranges of movement for guide tubes 16 and print heads 18. Sensor assemblies 44 are also configured to read encoded markings from successive segments of the consumable filaments moving through guide tubes 16”, Pa [0044] and Fig. 2); and a processor (“controller 46”) operatively connected to the monitoring device (“Controller 46 may communicate over communication line 48 with … sensor assemblies 44, and various sensors, …various components of system 10…”, Pa [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Boyer with the teachings of Koop so that the one would incorporate the monitoring device (“sensor assemblies 44”) mounted adjacent to a feedstock pathway into the print head to read encoded markings from successive segments of the consumable filaments moving through the feed pathway, and connect the monitoring device to the processor such that the controller would receive the data from the monitoring device (“sensor assemblies 44”) in order to control the production rate and the delivery rate of the multicomponent feed stock.

With respect to claim 2, Boyer as applied to claim 1 above further teaches that the first feedstock and the second feedstock are spooled feedstock in the form of filament (“a build material such as ABS plastic in filament form may be fed into the chamber 122 from a spool”, Pa [0017]).

With respect to claim 4, Boyer as applied to claim 1 above further teaches that positioning the portion of the second feedstock includes: feeding a distal end of the second feedstock along the feed path; aligning and abutting the distal end of the second feedstock with the proximal end of the length of the first feedstock; and cutting the second feedstock at a pre-determined length to provide a length of the second feedstock serially aligned with the length of the first feedstock to form a length of the multicomponent feedstock (“splicing a first length of a filament formed of a first build material having the first color to a second length of a filament formed of a second build material having the second color.”, Pa [0026] and “splicing a first length of a filament formed of a first build material having the first color to a second length of a filament formed of a second build material having the second color.”, Pa [0042]).

With respect to claim 5, one would have found it obvious to repeat the positioning the portion of the second feedstock a selected number of times for the purpose of forming the desired multicomponent feedstock.

With respect to claim 6, Boyer as applied to claim 5 above further teaches that the second feedstock is selected from any of at least two feedstock sources (“the filament changer 208 may be configured to receive and select among any number of additional build materials (in filaments or other form) for feeding to the extruder 200, and to controllably select one of the build materials for extrusion under control of a processor or other control signal source”, Pa [0027].

With respect to claim 8, Boyer as applied to claim 7 above further teaches that the distal end and the proximal end of adjacent portions of feedstock are spliced by heating one or both of the ends and melting them together (“the two different filaments may be joined together with … melted together with applied heat and pressure”, Pa [0042]).

With respect to claim 11, Boyer as applied to claim 7 above further teaches that the distal end and the proximal end of adjacent portions of feedstock are spliced by mechanical mating (“the two different filaments may be joined together with … mechanical coupling”, Pa [0042]).

With respect to claim 16, Koop as applied in the combination regarding claim 1 above teaches that the monitoring device (“sensor assemblies 44) is configured to read encoded markings from successive segments of the consumable filaments moving through guide tubes 16 (Pa [0044] and Fig. 2), but Koop is silent to the specific structure of the monitoring device. However, Koop further teaches that the print head 18 may include motor 58 (Pa [0050]), motor 58 is configured to receive electrical power from system 10 via electrical connections for rotating gear 66, and gear 66 correspondingly engages filament drive mechanism 60 to relay the rotational power to filament drive mechanism 60 (Pa [00510] (Fig. 3B). Koop further teaches that during a printing operation controller 46 may monitor the rotational rate of gear 66 with an encoder of motor 58, such as a rotary encoder (Pa [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the monitoring device comprise motor 58, rotating gear 66, filament drive mechanism 60, and the rotary encoder like the Koop’s print head in order to monitor the amount of the multicomponent feedstock fed into the printhead.

With respect to claim 26, Boyer as applied to claim 1 above is silent to feeding the multicomponent feedstock through a feedstock quality management module to control feedstock cross section shape, but teaches that the extruder 106 may include an extrusion tip 124 or other opening that includes an exit port with a circular, oval, slotted or other cross-sectional profile that extrudes build material in a desired cross-sectional shape (Pa [0015]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Boyer so that the one would add the tip that includes an exit port with a circular, oval, slotted or other cross-sectional profile as a rigid member of the feedstock quality management module, between the filament changer and the extruder in order to extrude the multicomponent feedstock in a desired cross-sectional shape.

With respect to claim 34, Boyer as applied to claim 1 above further teaches that a common processor controls the forming of the multicomponent feedstock and the printer tool path (“A processor (not shown) may be configured to control the rate of delivery of build material from the extruder 200 and to control a selection of the first filament or the second filament by the filament changer 208 …The processor may also control an x-y-z positioning assembly as described above along with the extruder 200 and the filament changer 208 to fabricate an object from a three-dimensional model.”, Pa [0028]).

With respect to claim 125, Koop as applied in the combination regarding claim 1 above does not specifically teach that the feedstock monitoring device comprises an optical sensor.
However, Boyer further teaches that a three-dimensional printer may include a scanner or other optical device to interpret the resource identifier, automatically retrieve the tool instructions or a digital model of a corresponding object, and render a display of same, and this may, for example, be superimposed in a camera view of the working volume of the three-dimensional printer, or otherwise displayed on a coupled computer or other display device (Pa [0048]).
Since Koop teaches the monitoring device (“sensor assemblies 44”) to track the amount of the feedstock fed into the print head by reading encoded markings from successive segments of the consumable filaments (Pa [0044]), and Boyer teaches an optical device such as a camera coupled with a computer to monitor the 3D printing, one would have found it obvious to substitute the optical device for Koop’s sensor assemblies for the purpose of monitoring/tracking the amount of the feedstock fed into the print head.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 2014/0034214) in view of Koop et al. (US 2014/0159273) as applied to claim 4 above, and further in view of Pax (US 2014/0070461) (All of record).

With respect to claim 23, Boyer as applied to claim 4 above further teaches that the aligning and abutting the distal end of the second feedstock with the proximal end of the length of the first feedstock includes: feeding the distal end of the first feedstock into a first entrance port (the entrance of “the first feed 210”) of a merger module (“the filament changer 208”), the merger module including an exit port aligned along an axis of the merger module, to direct the first feedstock through a channel to emerge from the merger module aligned along the axis; and feeding the distal end of the second feedstock into at least a second entrance port (the entrances of “the second feed 212”) of the merger module (“the filament changer 208”), to direct the distal end of the second feedstock through the channel to emerge from the merger module aligned with the proximal end of the first feedstock.
Boyer is silent to the channel in the filament changer 208 which the first and second feedstocks are directed through is a tapered in a shape.
In the same field of endeavor, a three-dimensional printer for mitigating transition artifacts and permits faster, more complete changes from one build material to another (Pa [0003]), Pax teaches that the extruder 400 may include two or more input ports 408 (e.g., a first input port and a second input port) and an extrusion port 410 which seems to be in a tapered shape (Pa [0082] and Fig. 4), and as the controller 420 controls the feeding of each build material 414, one continuous build material including inherently two colors being aligned in series with mitigated color mixing would be extruded though the extrusion port 410 (Pa [0086]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Boyer with the teachings of Pax so that the skilled artisan would design the guide channel in a tapered shape in the merger module for the purpose of forming completely one continuous filament by several feedstock sources.

With respect to claim 24, Boyer as applied to claim 23 above further teaches that the first feedstock and the second feedstock are cut after emerging from the merger module (“The filament changer 208 may, for example include a first feed 210 and a second feed 212 that receive a first build material 214 and a second build material 216 respectively. The filament changer 208 may, for example slide horizontally over a blade or other cutting edge to cut one of the build materials 214, 216 that is being moved away from the feed 204 of the extruder 200 while moving the other one of the build materials 214, 216 into the feed 204 of the extruder 200.”, Pa [0026]).

Claims 31, 124 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 2014/0034214- of record) in view of Koop et al. (US 2014/0159273- of record) as applied to claim 1 above, and further in view of Mark et al. (US 2014/0328963).

With respect to claims 31, 124 and 126, Boyer as applied to claim 1 above does not specifically teach that the multicomponent feedstock is fed to the print head through a buffer that includes an expandable constrained passageway or the multicomponent feedstock is fed to the print head through a buffer that includes a region that allows a loop of the multicomponent feedstock to expand or contract.
In the same filed of endeavor, three dimensional printing, Mark teaches that the filament 2 is drawn into the feed rollers 40, 42 under tension, and to facilitate guiding and maintaining alignment of the filament 2 with the rollers 40, 42, the filament 2 passes through a guide tube 74 upstream of the rollers 40, 42, the continuous core filament 2 passes through a close-fitting guide tube 72 positioned downstream of the rollers 40, 42 and upstream of the conduit nozzle 68m, the guide tube 72 both guides the filament 2 and prevents buckling of the continuous core filament 2 (Pa [0156]) and the guide tube 74, the close fitting tube 72, and the receiving tube 64 are capillary tubes in combination with a flexible tube made of Teflon/PTFE Bowden tube (Pa [0160]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Boyer with the teachings of Mark so that the one would incorporate the guide tube 74, the close fitting tube 72, the receiving tube 64 and the feed rollers 40, 42 in order to guide the filament to the print head and prevent buckling of the continuous core filament. The PTFE Bowden tube is made of the same material as the material for the buffer tube recited in the instant specification (Pa [00227]) thus the one would inherently achieve the claimed effect by using Mark’s tubes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUNJU KIM/Examiner, Art Unit 1742